Citation Nr: 0605238	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-19 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for the residuals of a 
medial meniscectomy of the right knee.

2.  Entitlement to service connection for the residuals of an 
epicondylectomy of the left elbow.

3.  Entitlement to service connection for a right leg 
disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972, and appears to have had subsequent unverified 
service in the United States Army Reserve.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.

The veteran's claims were previously before the Board, and 
were remanded in May 2001 and August 2004.  Since all 
directed development has been completed, the veteran's claims 
are properly before the Board at this time.


FINDINGS OF FACT

1.  Competent and probative evidence of a link between the 
residuals of a medial meniscectomy of the right knee and any 
incident of  active military service is not of record.

2.  Competent and probative evidence of a link between the 
residuals of an epicondylectomy of the left elbow and any 
incident of active military service is not of record.

3.  There is no current diagnosis of a right leg disorder.

4.  Competent and probative evidence of a link between a low 
back disorder and any incident of active miliary service is 
not of record.

CONCLUSIONS OF LAW

1.  Residuals of a medial meniscectomy of the right knee were 
not incurred in or aggravated by service.  38 U.S.C.A. §§ 
101(24), 106, 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.6, 3.303 (2005).

2.  Residuals of an epicondylectomy of the left elbow were 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

3.  A right leg disorder was not incurred in or aggravated by 
service, nor is it secondary to the veteran's claimed 
residuals of a medial meniscectomy of the right knee.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.310 (2005).

4.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's October 1972 separation examination shows his 
upper and lower extremities and spine were normal.  No 
defects or diagnoses were noted.

In a June 1992 service record, the veteran reported a history 
of cramps in his legs and broken bones and reported no 
history of swollen or painful joints, a painful or trick 
shoulder or elbow, recurrent back pain, or a trick or locked 
knee.  He reported the cramps in his legs since childhood, 
with an unknown etiology, possibly due to poor circulation.  
He never received any treatment.  He denied any other 
significant medical or surgical history.  On examination, the 
veteran's upper and lower extremities and spine were normal.

An April 1996 service record shows the veteran complained of 
increasing back problems.  He had problems for awhile but 
just decided to seek treatment a few weeks ago.  There was 
good range of motion.  The assessment was musculoskeletal 
pain and mechanical lower back pain.

In a November 1996 service record, the veteran reported 
swollen or painful joints, cramps in his legs, a painful or 
trick shoulder or elbow, recurrent back pain, and a trick or 
locked knee.  There was pain and numbness in his hands and 
arms bilaterally when working on a computer or typing.  On 
examination, the physician noted spinal or radicular symptoms 
suggestive of possible spinal or disc pathology.

Private treatment records dated from December 1996 to May 
1999 show the veteran complained of upper back pain since 
college.  He previously had lower back pain while doing 
construction in the early 1970s.  On examination, his was 
shown to have left L-5 radiculopathy and left upper thoracic 
myofascial pain syndrome.  He also complained of pain in his 
left elbow since August 1998.  The diagnosis was cubital 
tunnel syndrome, left.  He underwent surgery for this 
diagnosis.

A January 1997 service examination shows the veteran's upper 
and lower extremities and spine were normal.

A September 1998 service document indicates the veteran had 
an injury to his knee, which was determined to be in the line 
of duty.

A September 1998 VA X-ray report shows no abnormalities of 
the right knee.  The veteran reported that he hurt his knee 
stepping into a hole while running.  It was noted he was on 
active duty from Camp Dodge.  He was running on uneven ground 
and twisted his knee.  He complained of pain and instability 
in his knee since February 1998.  He also complained of a 
three-week history of paresthesias in the left hand and 
elbow.  The assessment was possible left ulnar nerve 
compression and right knee strain.




A January 1999 private treatment report shows B.T., M.D., 
performed an arthroscopy of the veteran's right knee with a 
partial medial meniscectomy and treated his left elbow for an 
epicondylectomy and transposition of the ulnar nerve.  The 
diagnoses were medial meniscal tear knee and cubital tunnel 
syndrome elbow.

In an April 1999 private treatment record, S.R., M.D., 
indicated that he treated the veteran for his left elbow, 
epicondylectomy, and transposition of the ulnar nerve.  The 
diagnosis was cubital tunnel syndrome of the left elbow.

In an April 1999 private treatment record, Dr. T indicated 
the veteran recently underwent right knee surgery.

Private treatment records dated from December 1999 to June 
2000 show the veteran complained of lower back pain and was 
diagnosed with this disorder.

In a September 2000 written statement, the veteran indicated 
that he injured his right knee in service in Japan in 1971, 
and, as a result, had surgery in January 1999.  He stated he 
was also treated for his right elbow in 1971.  With regard to 
his right leg, the veteran contended that it was secondary to 
his right knee injury in service and due to VA's not treating 
it.  Finally, he stated that his low back pain was treated 
throughout service with muscle relaxers.

In May 2001, the RO requested hospital records from Japan for 
the year 1971, from the National Personnel Records Center 
(NPRC).

In September 2001, the NPRC responded that effectuating such 
a request was not possible.

In September 2004, the veteran was provided a letter in which 
he was asked to provide more specific dates for his 1971 
hospitalization, provide a release for VA to request his 
private treatment records from Dr. T, and provide specific 
information regarding his Reserve service.


In May 2005, the veteran underwent VA examination.  The 
veteran's claims file was reviewed.  He said he was 
discharged in 1972 after three years of active duty and 
subsequently had seventeen years in the Reserves.  He 
currently worked as an engineer for the government.  His 
right knee and back conditions had a mild effect on his 
occupation.  He stated he injured his right knee in 1971 
while in service.  It was a sprain.  He said he had improved, 
but he always had some pain present.  Hehad previously had a 
meniscectomy performed on the right knee.  His right leg and 
calf developed pain.  It radiated from the knee and was only 
present when his knee bothered him.  He also stated that he 
had fallen and injured his right elbow.  He had an ulnar 
nerve neuropathy.  He also developed spontaneous pain in the 
low back.  This was after he was discharged, while he was in 
college.

The diagnosis for the right knee was internal derangement of 
the knee.  The diagnosis for the left elbow was ulnar nerve 
neuropathy, left arm at the elbow.  The examiner indicated it 
was very difficult to ascertain when the veteran's problems 
started, but it appeared to him that the veteran's problems 
with his right knee and left elbow were at least as likely as 
not due to service.  The examiner was unable to determine 
whether his back trouble was related to service. 

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is


necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
or his possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.

In February and April 2003, September 2004, and June 2005 
letters, the RO informed the appellant of its duty to assist 
him in substantiating his claims under the VCAA, and the 
effect of this duty upon his claims.  In addition, the 
appellant was advised, by virtue of a detailed July 2000 
statement of the case (SOC) and July 2002, April 2003, 
February 2004, and November 2005 supplemental statements of 
the case (SSOCs) issued during the pendency of this appeal, 
of the pertinent law, and what the evidence must show in 
order to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the April 2003 SSOC contained the 
duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2005).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  All the above notice documents must be read in the 
context of prior, relatively contemporaneous communications 
from the RO.  See Mayfield, at 125.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

III.  Applicable Law

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), a 
veteran is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  Service connection 
may also be granted for disability resulting from disease or 
injury incurred or aggravated while performing active duty 
for training (ADT) or injury incurred or aggravated while 
performing inactive duty training (IADT).  38 U.S.C.A. §§ 
101(24), 106; 38 C.F.R. § 3.6.

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under precedential 
caselaw, lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 498 (1997).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection. 

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310.  
Any additional impairment of earning capacity resulting from 
a service-connected condition, regardless of whether or not 
the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, also 
warrants compensation.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  
Id.

IV.  Analysis - Service Connection Issues

A.  Right Knee

The veteran contends that he injured his right knee during 
active duty service in 1971.  He stated that he was admitted 
to an evacuation hospital in Japan.  He further contends 
that, as a result of his 1971 injury, he underwent surgery in 
January 1999.

However, the veteran's active duty service medical records 
are silent for any complaints or treatment for a right knee 
injury.  Indeed, his October 1972 separation examination 
report shows his lower extremities were normal, and no 
defects or diagnoses were noted.

The Board notes that the veteran has indicated that he was 
hospitalized for his knee in 1971 at a hospital in Japan.  
Therefore, in May 2001, the RO requested that a search be 
made for these records.  In September 2001, the National 
Personnel Records Center responded that a search for such 
records could not be conducted.  Therefore, as noted above, 
in August 2004, the Board remanded the veteran's claim.  As 
directed in the remand, in a September 2004 letter, the 
veteran was asked to provide more specific dates for his 
hospitalization in 1971.  However, the veteran never 
responded to this request for additional information.  
Therefore, since the veteran has not provided specific dates 
with which VA could conduct an additional request for 
hospital records, we must make a determination as to this 
claim based on only the evidence of record.

Based on this evidence, there is no record of the veteran 
having injured his right knee while on active duty.  In 
addition, his right knee was normal upon separation in 
October 1972.  The Board notes the May 2005 VA examiner's 
opinion indicated the veteran's right knee disorder was 
related to his active duty.  However, while the VA 
examination report indicates the veteran's claims file was 
reviewed, there is no evidence that the examiner based his 
opinion upon anything other than the medical history provided 
by the veteran.  The Board comes to this conclusion based 
upon both the lack of rationale for the examiner's opinion 
and the lack of supportive medical evidence of record.  This 
lack of medical evidence is due, at least in part, to the 
veteran's failure to respond to VA's request for additional 
information and evidence in September 2004.  Therefore, the 
Board finds that the only favorable medical opinion is not 
probative, and we cannot base a grant of service connection 
on such an unsubstantiated conclusion.

The Board recognizes that the veteran believes that his knee 
diagnosis is related to service.  The veteran's sincerity is 
not in question.  However, while the veteran is certainly 
capable of providing evidence of symptomatology, a layperson 
is generally not capable of opining on matters requiring 
medical knowledge, such as the degree of disability produced 
by the symptoms or the condition causing the symptoms.  See 
Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  Therefore, 
service connection for the veteran's right knee, as directly 
related to his period of active duty, is not warranted.

Next, the Board has considered whether the veteran's 
postoperative right knee disability is related to a period of 
Reserve service.  As indicated above, a veteran can be 
awarded service connection for an injury incurred during ADT 
or IADT.  A September 1998 service document shows the veteran 
injured his knee, and it was determined to be in the line of 
duty.  The evidence also shows the veteran underwent a medial 
meniscectomy in January 1999.

As the legal criteria show above, the veteran could be 
awarded service connection for an injury incurred during ADT 
or IADT.  Indeed, it appears the veteran injured his knee 
while on ADT or IADT in September 1998.  The September 1998 
VA record shows he stepped in a hole while running.  At that 
time, his X-rays were normal, and the diagnosis was knee 
strain.  The veteran was then released to duty.

However, via the Board's August 2004 remand, the veteran was 
asked to provide information regarding his Reserve service, 
and also to provide authorization for VA to request treatment 
records from the private physician who performed his right 
knee surgery in January 1999.  The Board was seeking to 
confirm that the veteran was on ADT or IADT when he injured 
his knee in September 1998, and was also seeking to determine 
whether the veteran's right knee strain in September 1998 led 
to his surgery in January 1999 and his current right knee 
diagnosis.  However, the veteran did not respond to this 
request for information and evidence.  Therefore, the Board 
was unable to develop any additional evidence with regard to 
the veteran's Reserve service and September 1998 injury.  
Hence, service connection for a right knee disorder cannot be 
awarded based upon an injury that occurred on ADT or IADT.

Therefore, as the evidence preponderates against the claim 
for service connection for the veteran's residuals of a 
medial meniscectomy of the right knee, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

B.  Left Elbow

The veteran has contended that he injured his left elbow in 
service in 1971 and was treated at a hospital in Japan in 
1971.  He then indicated that surgery was performed.

However, as the Board has detailed above, no records could be 
requested regarding the veteran's possible hospital stay in 
Japan because he did not provide specific dates regarding 
this treatment.  Therefore, there is no evidence in the 
veteran's service medical records that he was ever treated 
for an elbow disorder.  Indeed, his October 1972 separation 
examination shows his upper extremities were normal.

More important, there is no evidence of any disorder with 
regard to the veteran's upper extremities until November 
1996, more than 25 years after his separation from active 
duty.  In fact, while the veteran has asserted that he 
injured his elbow in service and continuing to have problems, 
in a June 1992 service examination his upper extremities were 
normal.


Finally, the Board notes the May 2005 opinion of the VA 
examiner.  He indicated that, while it was difficult to 
ascertain when the veteran's problems began, it was at least 
as likely as not that his left elbow disorder was due to 
service.  However, again as indicated above, the VA examiner 
did not provide a rationale for his opinion, and it is clear 
that he based his favorable opinion upon the statements 
provided by the veteran, not on his review of the claims 
file.  In particular, the examiner did not explain why he 
believed service connection was warranted when there is no 
medical evidence regarding the veteran's left elbow until 
November 1996.  Therefore, the Board does not find the 
opinion to be probative.

Furthermore, we note that there is no competent evidence that 
the veteran's left elbow disorder originated in an injury 
during his ADT or IADT.  Therefore, service connection is not 
warranted for the veteran's left elbow disorder, as related 
either to his period of active duty or his periods of ADT or 
IADT.

As the evidence preponderates against the claim for service 
connection for residuals of an epicondylectomy of the left 
elbow, the benefit-of-the-doubt doctrine is inapplicable, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

C.  Right Leg

The veteran has contended that he should be awarded service 
connection for a disorder of his right leg, on the theory 
that it is secondary to his right knee disorder.

While service connection may be awarded for a disorder that 
is caused or aggravated by a service-connected disorder, 
pursuant to this decision, and as indicated above, service 
connection has been denied for the veteran's right knee 
disorder.  Therefore, service connection is not warranted for 
a right leg disorder on a secondary basis.

In addition, while the veteran has complained of pain and 
cramps in his right leg, he has never been diagnosed with any 
disorder regarding his right leg other than the diagnosis for 
his knee.  That a condition or injury occurred in service 
alone is not enough; there must be disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Without evidence of a current disability of the 
right leg, service connection cannot be awarded.

As the evidence preponderates against the claim for service 
connection for the veteran's right leg disorder, the benefit-
of-the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Low Back

The veteran has contended that he has a low back disorder 
that began in service.  Specifically, he stated that it was 
continuously treated with muscle relaxers throughout service.

However, the veteran's service medical records from active 
duty are silent for any complaints or treatment of a low back 
disorder.  In addition, his separation examination indicated 
his spine was normal in October 1972.

Indeed, the first medical record showing that the veteran 
complained about back pain was dated in June 1992, and the 
first treatment for any back pain occurred in April 1996, 
both more than twenty years after the veteran's separation 
from service.  Most important, there is no opinion of record 
that links the veteran's low back pain and any incident or 
injury in service.

Finally, the Board points out that there is no evidence that 
the veteran's low back disorder began during a period of ADT 
or IADT.

Therefore, as the evidence preponderates against the claim 
for service connection for the veteran's low back disorder, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for residuals of a medial meniscectomy of 
the right knee is denied.

Service connection for residuals of an epicondylectomy of the 
left elbow is denied.

Service connection for a right leg disorder is denied.

Service connection for a low back disorder is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


